Case: 21-60114        Document: 00516573244             Page: 1      Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit                                          United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                 December 9, 2022
                                        No. 21-60114
                                                                                     Lyle W. Cayce
                                                                                          Clerk
   Gladys Besi Mbonifor,

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                Agency No. A205 102 689


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Gladys Besi Mbonifor, a native and citizen of Cameroon, petitions this
   court for review of the decision of the Board of Immigration Appeals (BIA),
   denying her motion to reopen removal proceedings. She argues that the
   BIA’s decision to deny her motion to reopen, in which she contended that
   she established changed country conditions in Cameroon since her original



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60114      Document: 00516573244           Page: 2    Date Filed: 12/09/2022




                                     No. 21-60114


   order of removal in 2013, was arbitrary and unsupported by the record.
   Mbonifor, who identifies as an Anglophone, submitted a number of reports,
   articles, and anecdotes concerning civil unrest between Anglophones and
   Francophones in Cameroon between 2016 and 2018 as evidence of changed
   country conditions. Mbonifor does not offer a comparison between this
   evidence and country conditions in Cameroon in 2013. Instead, Mbonifor
   contends that the record from her initial proceeding contains hundreds of
   pages of evidence documenting Cameroon’s peaceful conditions in 2013,
   which the BIA could review to determine that Cameroon’s country
   conditions have changed.
          We review “the BIA’s denial of a motion to reopen or to reconsider
   under a highly deferential abuse-of-discretion standard.” Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005). We review the BIA’s rulings of law de
   novo and its findings of fact for substantial evidence. Barrios-Cantarero v.
   Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
          An alien is not bound by the 90-day time limitation for filing a motion
   to reopen removal proceedings when the motion to reopen requests asylum,
   withholding of removal, or protection under the Convention Against Torture
   (CAT), and it “is based on changed country conditions arising in the country
   of nationality . . . if such evidence is material and was not available and would
   not have been discovered or presented at the previous proceeding.” 8 U.S.C.
   § 1229a(c)(7)(C)(ii); see Nunez v. Sessions, 882 F.3d 499, 508 (5th Cir. 2018).
   “[A] petitioner bears a heavy burden to show changed country conditions for
   purposes of reopening removal proceedings.” Nunez, 882 F.3d at 508. In
   order to show changed country conditions, a petitioner must make “a
   meaningful comparison between the conditions at the time of the removal
   hearing and the conditions at the time the alien filed her motion to reopen.”
   Id.




                                          2
Case: 21-60114      Document: 00516573244           Page: 3   Date Filed: 12/09/2022




                                     No. 21-60114


            In her motion to reopen, Mbonifor does not make any comparison
   between the conditions in Cameroon in 2013 and the conditions in Cameroon
   at the time she filed her motion to reopen. Instead, she focuses solely on the
   conditions in Cameroon since 2016. Likewise, the evidentiary material she
   provided only addresses country conditions between 2016 and 2018.
   Accordingly, she failed to adequately demonstrate the changed country
   conditions for purposes of reopening her removal proceedings, and thus, the
   BIA did not abuse its discretion. See Nunez, 882 F.3d at 508-09; Ramos-Lopez
   v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016). We therefore need not
   consider Mbonifor’s claims regarding her eligibility for asylum, withholding
   of removal, or protection under CAT. See Ramos-Lopez, 823 F.3d at 1026.
   Finally, the BIA’s consideration of Mbonifor’s exhibits, as well as its analysis
   and subsequent determination, were sufficient for the purposes of disposing
   of her claim of changed country conditions. See Roy v. Ashcroft, 389 F.3d 132,
   139-40 (5th Cir. 2004); see also Deep v. Barr, 967 F.3d 498, 503 (5th Cir.
   2020).
            Mbonifor’s petition for review is DENIED.




                                          3